NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10490

                Plaintiff-Appellee,             D.C. No. 4:07-cr-00344-CW

 v.
                                                MEMORANDUM*
KENNETH EUGENE HOLLOWAY,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Claudia Wilken, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Kenneth Eugene Holloway appeals from the district court’s order denying

his second motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Holloway argues that the district court erred by failing to consider



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
adequately his amended Guidelines range, all of the 18 U.S.C. § 3553(a)

sentencing factors, and by insufficiently explaining its decision. The record

reflects the district court acknowledged the reduced Guidelines range and

Holloway’s eligibility for a reduction. The court noted its reasons for denying

Holloway’s first motion for a sentence reduction in 2012, and then discussed

several of the section 3553(a) factors and its reasons for again denying the

reduction in light of those factors. On this record, we conclude that the court

considered the section 3553(a) factors and adequately explained the sentence. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (describing

what constitutes an adequate explanation and stating that “[t]he district court need

not tick off each of the § 3553(a) factors to show that it has considered them”).

      Holloway also contends that his sentence is substantively unreasonable in

light of his post-sentencing rehabilitation and other mitigating factors. The district

court did not abuse its discretion in declining to reduce Holloway’s sentence. See

United States v. Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013). Holloway’s 147-

month sentence is substantively reasonable in light of the section 3553(a)

sentencing factors and the totality of the circumstances, including the nature and

circumstances of the offense and the history and characteristics of the defendant.

See id. at 1159-60.

      AFFIRMED.


                                          2                                     16-10490